DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-7 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 21st, 2021.
Applicant's election with traverse of Invention II, claims 8-14, in the reply filed on June 21st, 2021 is acknowledged.  The traversal is on the ground(s) that no mutually exclusive features were identified and that Inventions haven’t been shown to have a materially different design or process.  This is not found persuasive because three inventions are within the claim set and this would place a serious search burden on the examiner.  It is noted that some of the dependent claims are the same across different independent claim sets, however the restriction is applied to each claim set as a whole, and some claims that are similar across the claim sets does not mean that there could not be a materially different design or process or a search burden among the remaining claims.
In regards to the arguments that there are no mutually exclusive features between the inventions and that they do not have a materially different design or process, the examiner respectfully disagrees and argues that inventions are independent or distinct inventions that would require separate classification and text searches to search each of the inventions, creating a serious search burden on the examiner to examine these inventions together. 
Invention I, claims 1-7, are drawn to a method of adjusting a braking torque of a front and rear axles according to a sensor indicative of a normal load sensor, classified in B60L15/2009. Limitations that 
All of the limitations in claims 2-5, for example, adjusting an amount of braking torque applied to the front axle via front axle friction brakes.
Invention II, claims 8-14, are drawn to a method of adjusting a braking torque of a front and rear axles according to a low pass filtered sensor output indicative of a low pass filtered normal load sensor and estimating a normal load force, classified in B60W 2050/0056. Limitations that are distinct to this invention and would require a separate classification, status, or field of search include: 		
The low pass filtered output of a sensor that is indicative of the front (or rear) axle normal load
A cut-off frequency is less than five hertz
All of the limitations in claims 11-14
Invention III, claims 15-20, are drawn to a system to adjust an amount of breaking toque applied in response to wheel slip, classified in B60W 2520/26. Limitations that are distinct to this invention and would require a separate classification, status, or field of search include: 		
All of the limitations in claims 16-17, for example, comprising additional instructions to adjust a relationship between the output of the front sensor and a normal load applied to the front axle in response to front wheel slip. 
Each of the limitations listed above are independent and distinct from limitations in other inventions and would require additional classification and text searches, creating a serious search burden for the examiner, and causing each invention to have a materially different design or process.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 135a in page 5 lines 9, 10, 22, and 24.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 137 and 147c in Fig 1 and 726 in Fig 7B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the text within Part 304 in Fig 3 is too small to read should be written so it can be clearly read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any 
Specification
The disclosure is objected to because of the following informalities: The specification should have each of the paragraphs labeled using at least 4 numerals enclosed in brackets at the start of each paragraph. See 37 C.F.R. 1.52(b)(6).
Appropriate correction is required.
Claim Objections
Claim 11 is objected to because of the following informalities:  “is indicative or rear axle” should read -- is indicative of rear axle --.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crombez et al. (US 20190111790; hereinafter Crombez) in view of Davis et al. (US 20200393287; hereinafter Davis).
In regards to claim 8, Crombez teaches of a method for braking a vehicle (Abstract), comprising: 

However, Crombez does not specifically teach of a sensor that is indicative of front axle normal load and … a sensor that is indicative of rear axle normal load.  
Davis, in the same field of endeavor, teaches of a sensor that is indicative of front axle normal load and … a sensor that is indicative of rear axle normal load (Para 0054, 0028, Fig 8, Part 804, 810, Fig 1, Part 154);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors, as taught by Crombez, to include sensors indicative of rear and front axle normal load, as taught by Davis, in order to allow for the system to account for a vehicle’s weight which may influence the distance required for the vehicle to come to a stop and improve the stability of the vehicle (Davis Para 0003).
In regards to claim 11, Crombez in view of Davis teaches of the method of claim 8, where the low pass filtered output of the sensor that is indicative or rear axle normal load is filtered via a second low pass filter, the second low pass filter including a cut-off frequency that is less than five hertz (Davis, Para 0054, 0028, Fig 8, Part 804, 810, Fig 1, Part 154; Crombez Para 0080, 0101, 0105, 0052; where the 
The motivation of combining Crombez and Davis is the same as that recited in claim 8 above.  
In regards to claim 12, Crombez in view of Davis teaches of the method of claim 8, where the braking request is based on application of a brake pedal (Crombez Para 0020, 0060).
In regards to claim 13, Crombez in view of Davis teaches of the method of claim 8, further comprising estimating a normal load applied to the front axle in response to the low pass filtered output of the sensor that is indicative of front axle normal load (Crombez Para 0080, 0101, 0105, 0052; Davis, Para 0054, 0028, Fig 8, Part 804, 810, Fig 1, Part 154; where the filter will output an estimate of the normal load applied to the axle).
The motivation of combining Crombez and Davis is the same as that recited in claim 8 above.  
In regards to claim 14, Crombez in view of Davis teaches of the method of claim 8, further comprising estimating a normal load applied to the rear axle in response to the low pass filtered output of the sensor that is indicative of rear axle normal load (Crombez Para 0080, 0101, 0105, 0052; Davis, Para 0054, 0028, Fig 8, Part 804, 810, Fig 1, Part 154; where the filter will output an estimate of the normal load applied to the axle).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crombez in view of Davis as applied to claim 8 above, and further in view of Stumpe et al. (US 5,938,295; hereinafter Stumpe).
In regards to claim 9, Crombez in view of Davis teaches of the method of claim 8. 

Stumpe teaches of the amount of braking torque applied to the front axle is based on a ratio of a normal force on the front axle to a sum of the normal force on the front axle plus a normal force on the rear axle (Column 3 lines 39-60; where the desired type of curve for the relationship could be set to this ratio, i.e. a type of proportional relationship).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 8, as taught by Crombez in view of Davis, to include the amount of braking torque applied to the front axle is based on a ratio of a normal force on the front axle to a sum of the normal force on the front axle plus a normal force on the rear axle, as taught by Stumpe, in order to allow for the frictional adherence to be exploited evenly at both the front and the rear axles (Stumpe Column 1 lines 44-62).
In regards to claim 10, Crombez in view of Davis further in view of Stumpe teaches of the method of claim 8, where the amount of braking torque applied to the rear axle is based on a ratio of a normal force on the rear axle to a sum of the normal force on the rear axle plus a normal force on the front axle (Stumpe Column 3 lines 39-60; where the desired type of curve for the relationship could be set to this ratio, i.e. a type of proportional relationship).
The motivation of combining Crombez, Davis, and Stumpe is the same as that recited in claim 9 above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Crombez et al. (US 9981649) teaches of controlling a braking system according to the detected load on the axles. 
Inoue et al. (US 20050222740) teaches of adjusting a braking system according to a detected ground contact load. 
Amanuma et al. (20040238244) teaches of adjusting a distribution ratio of braking using two motors based on the longitudinal acceleration.
Bohm et al. (6457784) teaches of adjusting the braking forces of a vehicle according to corresponding set values, including load distribution. 
Walenty et al. (US 5646848) teaches of adjusting the front to rear brake ratio according to tire deformation. 
Stumpe (US 4677557) teaches of adjusting the front and rear axle brakes according to the load sensed by a load sensor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268.  The examiner can normally be reached on Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        7/8/2021